DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on December 2, 2020. 
Claims 1, 5, and 17 have been amended. 
Claims 8-9 have been cancelled. 
Claims 1-7, 10-13 and 15-17 are still pending. 
Response to Arguments
Applicant’s arguments, see Pg. 9, filed December 2, 2020, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. Applicant has corrected the drawings by including the claimed subject matter.
Applicant’s arguments, see Pg. 9, filed December 2, 2020, with respect to the specification have been fully considered and are persuasive.  The objection of the abstract has been withdrawn. Applicant has corrected the abstract.
Applicant’s arguments, see Pg. 9, filed December 2, 2020, with respect to the claim 5 have been fully considered and are persuasive.  The objection of the claim has been withdrawn. Applicant has amended the claim by correcting the minor informalities.
Applicant’s arguments, see Pg. 9, filed December 2, 2020, with respect to the claim 5 have been fully considered and are persuasive.  The 112(b) rejection of the claim has been withdrawn. Applicant has corrected the lack of antecedence in the claim.
Regarding claim 1, Applicant argues Eberhard fails to disclose “the plurality of X-ray sources are closely disposed” because it is evident that an arrangement of two ray sources cannot be determined absolutely. Applicant states Eberhard discloses in [0039] that the sources can be arranged no greater than 60 degrees or can be arranged close (no greater than 5 degrees). However, as currently written, the claim recites that the plurality of sources are disposed closely. The claim does not define how close the X-ray sources are to each other. Eberhard discloses that the X-ray sources are closely disposed in [0039]. 
Double Patenting
Applicant is advised that should claim 13 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Eberhard (U.S. 2011/0142201) in view of Morton (U.S. 8,837,669).
Regarding claim 1:
Eberhard discloses a spiral Computed Tomography device, comprising:
 an inspection station (Fig. 3, 40) operable to carry an object (Fig. 3, 900) to be inspected on a carrying surface (Fig. 3, 36) thereof, wherein an inspection space (Fig. 3, area where object 90  is located) is defined above carrying surface (Fig. 3, 36), a normal direction (Fig. 3, Y-axis) for the carrying surface is a first direction (Fig. 3, Y-axis), and the inspection station (Fig. 3, 40) is operable to move along a second direction perpendicular to the first direction to cause the object to be inspected to pass through the inspection space (Fig. 3, conveyor 36 moves along axis 99);
a rotational supporting apparatus ([0052], adaptive positioning device) disposed around the inspection space in a plane perpendicular to the second direction ([0052], adaptive positioning device around the object) and operable to rotate around the inspection space ([0052], adaptive positioning device rotates the source or detectors);
a plurality of X-ray sources (Fig. 3, 12) located on the rotational supporting apparatus (Fig. 2B, source 12 able to rotate) and configured to transmit X-rays (Fig. 3, x-ray source 12) to pass through the inspection space; and
 a plurality of X-ray receiving apparatuses (Fig. 3, 18) in one-to-one correspondence to the plurality of X-ray sources ([0030], one to one relationship), the plurality of X-ray receiving apparatuses (Fig. 3, 18) being located on the rotational supporting apparatus (Fig. 2B, detector 18 able to rotate) and opposing to the plurality of X-ray sources respectively (Fig. 3, detector 18 
wherein the plurality of X-ray sources (Fig. 3, 12) and the plurality of X-ray receiving apparatuses (Fig. 3, 18) are operable to rotate with the rotational supporting apparatus (Fig. 2B, source and detector are able to rotate);
wherein the plurality of X- ray sources are closely disposed (Eberhard; Fig. 3, sources 12 are closely disposed), and fan-shaped X-ray beams ([0036], fan shaped beams) provided by the plurality of X-ray sources ([0036], fan shaped beams) cover the inspection space.
However, Eberhard fails to disclose fan-shaped X-ray beams provided by the plurality of X-ray sources cover the inspection space with a minimum degree of overlapping.
Morton teaches fan-shaped X-ray beams (Fig. 2,  X-ray beams from two source 22; Fig. 5, X-ray beams provided by sources 22e and 22d) provided by the plurality of X-ray sources (Fig. 2,  X-ray beams from two source 22; Fig. 5, 22e and 22d) cover the inspection space with a minimum degree of overlapping (Fig. 2,  X-ray beams from two source 22 partially overlap; Fig. 5, Beams from source 22e and 22d are partially overlapping).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the device of Eberhard with the beam coverage taught by Morton in order to increase image quality by provide more imaging angles (Morton; Col. 3, lines 6-15). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2:
The combination of Eberhard and Morton discloses the spiral CT device according to claim 1, wherein the inspection station is further movable along the first direction (Eberhard; [0054], conveyor moves in a vertical motion).
Regarding claim 3:
The combination of Eberhard and Morton discloses the spiral CT device according to claim 2, wherein the first direction is a vertical direction (Eberhard; [0054], conveyor moves in a vertical motion).
Regarding claim 7:
The combination of Eberhard and Morton discloses the spiral CT device according to claim 1, wherein the X-ray sources are X-ray accelerators (Eberhard; Fig. 3, 12).
Regarding claim 10:
The combination of Eberhard and Morton discloses the spiral CT device according to claim 1, wherein the X-ray receiving apparatuses each comprise a plurality of rows of detectors (Eberhard; [0045], multidimensional array detector).
Claims 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Eberhard (U.S. 2011/0142201) in view of Morton (U.S. 8,837,669) as applied to claim 1 above, and further in view of Malamud (U.S. 2003/0108146).
Regarding claim 4:
The combination of Eberhard and Morton discloses the spiral CT device according to claim 1.
However, the combination of Eberhard and Morton fails to disclose wherein the rotation supporting apparatus is a slip ring, the plurality of X-ray sources and the plurality of X-ray receiving apparatuses are disposed on a circumference of the slip ring, and a X-ray sources and a corresponding X-ray receiving apparatuses are disposed on opposite sides of the circumference with respect to a center of the circumference.

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the device of Eberhard and Morton with the slip ring taught by Malamud in order to obtain higher resolution images by increasing the amount of imaging angles (Malamud; [0006]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5:
The combination of Eberhard, Morton and Malamud discloses the spiral CT device according to claim 4, wherein the center of the circumference of the slip ring (Malamud; [0046], slip ring) coincides with a center of the inspection space in a detection state (Malamud; Fig. 7, the center of 13 is the same as the scanning area within 13).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the device of Eberhard and Morton with the slip ring taught by Malamud in order to obtain higher resolution images by increasing the amount of imaging angles (Malamud; [0006]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eberhard (U.S. 2011/0142201) in view of Morton (U.S. 8,837,669) as applied to claim 1 above, and further in view of Awad (U.S. 2016/0252647).
Regarding claim 6:
The combination of Eberhard, and Morton discloses the spiral CT device according to claim 1.
However, the combination of Eberhard, and Morton fails to disclose wherein the rotational supporting apparatus is a bracket.
Awad teaches wherein the rotational supporting apparatus is a bracket ([0078], bracket hold sources and detectors).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the device of Eberhard and Morton with the bracket taught by Awad in order to allow for increase image clarity for a better analysis by increasing the imaging angles (Awad; [0098]-[0099]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eberhard (U.S. 2011/0142201) in view of Morton (U.S. 8,837,669) as applied to claim 1 above, and further in view of Chen (U.S. 2014/0185742).
Regarding claim 11:
The combination of Eberhard and Morton discloses the spiral CT device according to claim 1, further comprising: 
a processor (Eberhard; Fig. 1, 28) connected to the plurality of X-ray receiving apparatuses and configured to process signals of the collected X-rays (Eberhard; Fig. 14, 116 
However, the combination of Eberhard and Morton fails to disclose wherein the processor is configured to reconstruct the three-dimensional image using a linear interpolation method.
Chen teaches wherein the processor is configured to reconstruct the three-dimensional image using a linear interpolation method ([0031], interpolation).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the device of Eberhard and Morton with the reconstruction technique taught by Chen in order to improve image accuracy for better security inspection (Chen; [0024]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13:
The combination of Eberhard and Morton discloses a method for reconstructing a three-dimensional image from projection data obtained by a spiral CT device according to claim 1, the method comprising:
 obtaining a plurality of projection data by a plurality of X-ray receiving apparatuses of the spiral CT device (Eberhard; [0040], plurality of projections obtained using the plurality of sources and detectors); 
reconstructing the three-dimensional image using image reconstruction algorithms (Eberhard; Fig. 116, post process images).
However, the combination of Eberhard and Morton fails to disclose interpolating the plurality of projection data; reconstructing the three-dimensional image based on the interpolated projection data using image reconstruction algorithms, wherein in the step of reconstructing the 
Chen teaches interpolating the plurality of projection data ([0031], interpolation); 
reconstructing the three-dimensional image based on the interpolated projection data using image reconstruction algorithms ([0075]-[0076], image reconstruction based interpolation), 
wherein in the step of reconstructing the three-dimensional image, for two adjacent X-ray receiving apparatuses having an overlapped projection portion in the spiral CT device, an image reconstruction algorithm for data corresponding to the overlapped projection portion in the interpolated projection data of each X-ray receiving apparatus is different from an image reconstruction algorithm for data corresponding to remaining portions in the interpolated projection data ([0075]-[0080], different image reconstruction).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the device of Eberhard and Morton with the reconstruction technique taught by Chen in order to improve image accuracy for better security inspection (Chen; [0024]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 15:
The combination of Eberhard, Morton, and Chen discloses the method according to claim 13, wherein the interpolating step is implemented using a linear interpolation method (Chen; [0031], interpolation).

Regarding claim 17:
The combination of Eberhard, and Morton discloses a method for reconstructing a three-dimensional image from projection data obtained by a spiral CT device according to claim 1, the method comprising: 
obtaining a plurality of projection data by a plurality of X-ray receiving apparatuses of the spiral CT device (Eberhard; [0040], plurality of projections obtained using the plurality of sources and detectors); 
reconstructing the three-dimensional image using image reconstruction algorithms (Eberhard; Fig. 116, post process images).
However, the combination of Eberhard and Morton fails to disclose interpolating the plurality of projection data; reconstructing the three-dimensional image based on the interpolated projection data using image reconstruction algorithms, wherein in the step of reconstructing the three-dimensional image, for two adjacent X-ray receiving apparatuses having an overlapped projection portion in the spiral CT device, an image reconstruction algorithm for data corresponding to the overlapped projection portion in the interpolated projection data of each X-ray receiving apparatus is different from an image reconstruction algorithm for data corresponding to remaining portions in the interpolated projection data.
Chen teaches interpolating the plurality of projection data ([0031], interpolation); 

wherein in the step of reconstructing the three-dimensional image, for two adjacent X-ray receiving apparatuses having an overlapped projection portion in the spiral CT device, an image reconstruction algorithm for data corresponding to the overlapped projection portion in the interpolated projection data of each X-ray receiving apparatus is different from an image reconstruction algorithm for data corresponding to remaining portions in the interpolated projection data ([0075]-[0080], different image reconstruction).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the device of Eberhard and Morton with the reconstruction technique taught by Chen in order to improve image accuracy for better security inspection (Chen; [0024]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eberhard (U.S. 2011/0142201) in view of Morton (U.S. 8,837,669) and Chen (U.S. 2014/0185742) as applied to claims 11 and 13 above, and further in view of Wang (U.S. 2011/0282181).
Regarding claim 12:
The combination of Eberhard, Morton, and Chen discloses the spiral CT device according to claim 11.
However, the combination of Eberhard, Morton, and Chen fails to disclose wherein when coverages of two adjacent X-ray receiving apparatuses of the plurality of X-ray receiving apparatuses have an overlapped region, signals in the overlapping region is processed using a compressive sensing technique.

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the CT device of Eberhard, Morton, and Chen with the compressive sensing taught by Wang in order to increase image quality by suppressing image noise (Wang; [0079]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 16: 
The combination of Eberhard, Morton, and Chen discloses the method according to claim 13.
However, the combination of Eberhard, Morton, and Chen fails to disclose wherein the data corresponding to the overlapped projection portion in the interpolated projection data for the two adjacent X-ray receiving apparatuses is processed using a compressive sensing technique.
Wang teaches wherein the data corresponding to the overlapped projection portion in the interpolated projection data ([0065]-[0066], overlapping projection data) for the two adjacent X-ray receiving apparatuses is processed using a compressive sensing technique ([0065]-[0069], overlapping projection data is processed using compressive sensing).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the reconstruction method of Eberhard, Morton, and Chen with the compressive sensing taught by Wang in order to increase image quality by suppressing image noise (Wang; [0079]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
De Man (U.S. 2009/0161816)- Multiple source X-ray imaging with overlapping beams.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884